MDU RESOURCES GROUP, INC. DEFERRED COMPENSATION PLAN FOR DIRECTORS (as amended and restated effective May 15, 2008) I. PURPOSE The Board of Directors of MDU Resources Group, Inc. (the “Company”) established the Deferred Compensation Plan for Directors (the “Plan”) effective as of September l, 1988.The Plan is hereby amended and restated effective May 15, 2008.The Plan shall continue until terminated by the Board of Directors of the Company, subject to the provisions of Article XI, below. The purpose of this Plan is to aid the Company in attracting and retaining as Directors persons whose abilities, experience and judgment can contribute to the continued progress of the Company.The Plan will provide a method of deferring compensation to the Directors. II. DEFINITIONS A. Beneficiary.“Beneficiary” means the person or persons designated as such in accordance with Article X. B. Change in Control.“Change in Control” means the earliest of the following to occur: (a) any person (which shall not include the Company, any subsidiary of the Company or any employee benefit plan of the Company or of any subsidiary of the Company) ("Person") or group (as that term is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such Person or Persons) ownership of stock of the Company possessing 30% or more of the total voting power of the stock of the Company; (b) any Person or group (as that term is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) acquires ownership of the stock of the Company that, together with stock held by such Person or group, constitutes more than 50% of the total fair market value or total voting power of the stock of the Company (this part (b) applies only when there is a transfer of stock of the Company and the Company's stock remains outstanding after the transaction); (c) a majority of the members of the Board of Directors of the Company is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of the Board of Directors of the Company; or (d) any Person or group (as that term is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such Person or Persons) assets from the Company that have a gross fair market value equal to or more than 40% of the total gross fair market value of all of the assets of the Company immediately before such acquisition or acquisitions. 1 Notwithstanding anything contained herein to the contrary, no transaction or event shall constitute a Change in Control for purposes of the Plan unless the transaction or event constitutes a change in the ownership of a corporation (as defined in Treasury Regulation Section 1.409A-3(i)(5)(v)), a change in effective control of a corporation (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a change in the ownership of a substantial portion of the assets of a corporation (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)) and the term Change in Control shall be interpreted in a manner consistent with the proper interpretation of the similar provisions in the Section 409A Treasury Regulations. C. Code.“Code” means the Internal Revenue Code of 1986, as amended. D. Compensation.“Compensation” means any cash retainer, meeting fees and any other cash compensation payable to Eligible Directors by the Company for services as a Director. E. Deferral Amount.“Deferral Amount” means the Compensation Participants elect to defer and have credited to their Deferred Compensation Accounts. F. Deferred Compensation Account.“Deferred Compensation Account” means the account maintained on the books of account of the Company for each Participant pursuant to Article VI. G. Disability.“Disability” means those circumstances where the Participant is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months. 2 H. Effective Date.“Effective Date” means May 15, 2008, the date on which the amendment and restatement of the Plan became effective. I. Eligible Director.“Eligible Director” means those Directors of the Company who are not employees of the Company. J. Investment Units.This term shall have the meaning defined in Article VI.B. K. Market Price.“Market Price” means the average of the highest and lowest transaction prices for the Company's common stock on the New York Stock Exchange for a given day. L. Participant.“Participant” means an Eligible Director participating in the Plan in accordance with the provisions of Article IV. M. Separation from Service.“Separation from Service” means a Participant's separation from service (as that term is used in Section 409A(a)(2)(A)(i) of the Code) with the Company. III.
